Citation Nr: 1640495	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  12-27 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1971. 

This appeal is before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran's current tinnitus was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As reflected in his January 2012 notice of disagreement and his representative's January 2013 statement, the Veteran asserts that his tinnitus began in service and was the result of barotrauma during submarine service.

The Veteran's service records reflect that most of his service was aboard a Naval submarine.  Service treatment records reflect that, in September 1968, he was treated for complaints of decreased hearing after his left ear popped and then equalized during a pressure test.  He was diagnosed with grade III right ear squeeze and grade IV left ear squeeze, and subsequently ruptured left ear drum.  

A private audiologist's July 2010 statement indicates that the Veteran had tinnitus and reported an occasion in submarine school in service when the pressure chamber had a sudden decrease in pressure, which caused his ear drums to rupture.  The Veteran reported that this caused a significant amount of bleeding from the ears, and that he noticed that his hearing had been diminished from that point on.  He also reported ear pressure issues on a few other occasions on a submarine in service.  The audiologist stated that it was "highly plausible that this sudden change in high pressures would be capable of rupturing [the Veteran's] eardrums compromising its ability to function correctly," noting the Veteran's report that his hearing was instantly affected following the blown out eardrums.  

On January 2011 VA audiological examination, tinnitus was diagnosed and the Veteran reported that intermittent, recurrent tinnitus began in 1968 after he suffered perforated eardrums.  The examining audiologist stated that the Veteran's tinnitus "may be due to barotrauma," but that an ear, nose, and throat (ENT) examination would be more appropriate to provide an opinion as to the cause of his tinnitus.

On February 2010 VA ENT examination, it was noted that the Veteran had current complains of tinnitus and had a history of some pressure changes in training during service rupturing both ear drums.  The examiner stated that, regarding the question of "can tinnitus be associated with barotrauma...  [t]he answer is a qualifie[d] yes."  The examiner noted one research paper suggesting that tinnitus can in some cases be a symptom of barotrauma.  The examiner stated, "It is my belief that the barotrauma may have contributed to the tinnitus but to make the statement any stronger would be pure speculation based on my literature search.  Thus I am forced to state that I cannot resolve this issue without resorting to pure speculation."

Given the above, the Board finds the evidence of whether the Veteran's tinnitus was incurred in service to be in relative equipoise.  The July 2010 private audiologist stated that it was "highly plausible that [the in-service] sudden change in high pressures would be capable of rupturing [the Veteran's] eardrums compromising its ability to function correctly," and the January 2011 VA audiologist stated that the Veteran's tinnitus "may be due to barotrauma."  Furthermore, the February 2012 ENT examiner, while concluding that he could not resolve the issue without resorting to speculation, acknowledged his belief that the barotrauma may have contributed to the Veteran's tinnitus based on the relevant medical literature.  Thus, there are no medical opinions weighing against the Veteran's claim and three, to some degree, weighing in favor of it.  Moreover, the Veteran's assertions of having intermittent, recurrent tinnitus since his ear problems during his submarine service have been consistent and are not directly contradicted by any evidence of record. 

Resolving reasonable doubt in his favor, the Board finds that the Veteran's tinnitus was incurred in service.  Accordingly, service connection for tinnitus must be granted.  See 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for tinnitus is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


